Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-16, and 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Driggs (US5461975A).
Regarding claim 1, Driggs disclose a baler (abstract; fig.1: (10)), comprising: 
a frame (fig.1: the frame of the baler (10))  including a first end, and a second end opposite the first end (see fig.1 below) (col.2 lines 16-25); 
a compression chamber (fig.1: (12) and (15)), 
and wherein the compression chamber defines a central axis extending longitudinally therethrough (fig.1: the longitudinal axis of the elements (12)) ; 

and a panel (figs.1-3: (24)) removably coupled to the frame (figs.2-4: the fastener (41) for secured the element (24)) (col.3 lines 8-22), 
and wherein the panel (figs.1 and 2: (24)) at least partially defines the compression chamber (fig.1: (12) and (15)) (col.4 lines 9-17).


    PNG
    media_image1.png
    672
    882
    media_image1.png
    Greyscale

















Regarding claim 2, Driggs disclose the plunger assembly includes a plunger (fig.1: (21)), 
and wherein the plunger reciprocates within the compression chamber (fig.1: (12) and (15)) between a first position, in which the plunger is positioned a first distance from the first end (see fig.1 above), 
and a second position, in which the plunger is positioned a second distance from the first end (see fig.1 above), 
and wherein the plunger assembly defines a stroke length (see fig.1 above, the length of the chamber (12) where the plunger (21) is reciprocated) between the first position and the second position.  


Regarding claim 3, Driggs disclose the panel (figs.1-3: (24)) defines a longitudinal length along the central axis, and wherein the axial length of the panel is greater than the stroke length (see fig.1 above).  



Regarding claim 4, Driggs disclose the panel includes a first edge, and wherein the first edge is positioned a third distance from the first end that is less than the first distance (see fig.1 above).  

Regarding claim 5, Driggs disclose the panel includes a second edge, and wherein the second edge is positioned a fourth distance (see fig.1 above) from the first end that is greater than the second distance (see fg.1 above).  

Regarding claim 6, Driggs disclose the panel includes an edge, and wherein the edge is positioned a fourth distance (see fg.1 above) from the first end that is greater than the second distance (see fg.1 above).  

Regarding claim 7, Driggs disclose the panel is removably coupled to the frame with one or more fasteners (fig.2: (41)), 
wherein the plunger (fig.1: (21)) defines a plunger stroke region (fig.1: the region of the chamber (12) where the plunger (21) is receipted) between the first position and the second position, 
and wherein each fastener (fig.4: (41)) of the one or more fasteners is positioned outside the plunger stroke region.  

Regarding claim 8, Driggs disclose the panel is removably coupled to the frame with one or more fasteners (figs.1- 4: (41)).

Regarding claim 9, Driggs disclose further comprising a second panel removably coupled to the frame, and wherein the second panel at least partially defines the compression chamber (figs.2-4: element (27) of the element (24)).  

Regarding claim 11, Driggs disclose the central axis is located at the cross-sectional center of the compression chamber, and wherein the baler includes a reference plane aligned with the central axis and oriented substantially horizontally, and wherein the reference plane passes through the panel (figs.2-4: see plane that formed by the elements (27) and (28) of the element (24)).

Regarding claim 12, Driggs disclose a baler (abstract; fig.1: (10)), comprising:
a frame (fig.1: the frame of the baler (10))  including a first end, and a second end opposite the first end (see fig.1 below); 
a compression chamber (fig.1: (12) and (15)) at least partially defined by an interior surface (figs.1-4: the elements (27) and (28)  of the element (24)), 
and wherein at least a portion of the interior surface is removable (figs.2-4: the fastener (41) for secured the element (24)); 
and a plunger (fig.1: (12)) assembly at least partially positioned within and movable relative to the compression chamber.  

Regarding claim 13, Driggs disclose the interior surface includes a top wall, a bottom wall, and a pair of side walls extending between the top wall and the bottom wall (fig.4: elements (27) and (28) of the element (24)).  
Regarding claim 14, Driggs disclose the plunger assembly includes a plunger (fig.1: (21)), 

and a second position, in which the plunger is positioned a second distance from the first end (see fig.1 above), 
and wherein the plunger assembly defines a stroke length (see fig.1 above, the length of the chamber (12) where the plunger (21) is reciprocated) between the first position and the second position. 
Regarding claim 15, Driggs disclose wherein the portion of the interior surface that is removable forms a removable region ((figs.1-4: the elements (27) and (28) of the element (24)), 
wherein the removable region has an axial length, and wherein axial length of the removable region is greater than the stroke length (fig.1 above, the length of the chamber (12) where the plunger (21) is reciprocated) (the length of the element (24) is greater than the stoke length of the plunger (21)).  
Regarding claim 16, Driggs disclose the portion of the interior surface that is removable forms a removable region (figs.1-4: the elements (27) and (28) of the element (24)), 
and wherein the baler further defines a stroke region (fig.1: the region of the chamber (12) where the plunger (21) is receipted) extending axially between the first position and the second position (see fig.1 above), 


Regarding claim 18, Driggs disclose the interior surface is formed by one or more panels, and wherein at least one of the one or more panels is removably coupled to the frame (figs.2-4: the elements (27) and (28) of the element (24)).


Claims 1, 10, 12, 17 and 19-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Boucher (US20030029331A1).
Regarding claim 1, Boucher disclose a baler (abstract), comprising:
 	a frame (fig.1: (12)) including a first end (figs.1-3: the end at (74)), and a second end opposite the first end (paragraph 0021);
a compression chamber (fig.1: (18)), 
and wherein the compression chamber (figs.1-3: (18)) defines a central axis extending longitudinally ( fig.1: the longitudinal axis of the chamber (18)) therethrough;
a plunger assembly (figs.1-3: (48)) at least partially positioned and movable within the compression chamber (paragraph 0022); and
a panel (figs.4 and 5: (96)) removably coupled to the frame, and wherein the panel at least partially defines the compression chamber (paragraphs 0027 and 0031-0033).

Regarding claim 10, Boucher disclose wherein the panel (figs.4 and 5)) defines a panel plane, and wherein when the panel is attached to the frame, the panel is movable along the panel plane but fixed perpendicular to the panel plane (paragraphs 0027 and 0031-0033).

Regarding claim 12, Boucher disclose a baler (abstract), comprising:
	a frame (fig.1: (12)) including a first end (figs.1-3: the end at (74)), and a second end opposite the first end (paragraph 0021);
a compression chamber (fig.1: (18)), at least partially defined by an interior surface (figs.4 and 5: (96)) , and wherein at least a portion of the interior surface is removable (paragraphs 0027 and 0031-0033); and
a plunger assembly (figs.1-3: (48)) at least partially positioned within and movable relative to the compression chamber(fig.1: (18)) (paragraph 0022).

Regarding claim 17, Boucher disclose wherein the interior surface is formed by one or more panels (figs.4 and 5: (96)), and wherein at least one of the one or more panels is selectively movable relative to the frame (paragraphs 0027 and 0031-0033).

Regarding claim 19, Boucher disclose a baler (abstract), comprising:
a frame (fig.1: (12)) (paragraph 0021);
a plunger assembly including a plunger (fig.1: (48)) movable with respect to the frame between a first position and a second position to define a stroke region 
and wherein the movement of the plunger between the first position and the second position defines a stroke axis (fig.1: the axis of the area where the element (48) is reciprocated) ;
a compression chamber (fig.1: (18)) at least partially enclosing the stroke region, 
and wherein the compression chamber is at least partially defined by one or more panels (figs.4 and 5: (96)), 
and wherein at least one of the one or more panels (figs.4 and 5: (96)) is movable relative to the frame (paragraphs 0027 and 0031-0033).

Regarding claim 20, Boucher disclose each panel of the one or more panels (figs.4 and 5: (98)) is coupled to the frame (figs.1-3: (18)).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Trabue (US0728516A).

Trabue disclose 
a baler (abstract; fig.1: (10)), comprising: 
a frame and a panel (figs.I and II: (C)) removably coupled to the frame (fig.I: see the screw that fixed the elements (C) to the frame),

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725